Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
5, 2006, is by and among HNI CORPORATION, an Iowa corporation (the “Borrower”),
those Domestic Subsidiaries of the Borrower identified as a “Guarantor” on the
signature pages hereto (the “Guarantors”), the Lenders (defined below) party
hereto and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent have entered into that
certain Credit Agreement dated as of January 28, 2005 (as amended, restated,
amended and restated, modified, supplemented or otherwise modified through the
date hereof, the “Credit Agreement”; capitalized terms used herein shall have
the meanings ascribed thereto in the Credit Agreement);

 

WHEREAS, the Credit Parties have requested the Required Lenders amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1          New Definitions. The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:

 

“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
April 6, 2006, by and among the Borrower and the purchasers party thereto, with
respect to the Senior Notes, in the initial aggregate principal amount of
$150,000,000 and with a maximum aggregate principal amount of $650,000,000, as
each of the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

“Second Amendment Effective Date” shall mean April 5, 2006.

 

“Senior Notes” shall mean (a) the Borrower’s 5.54% Series 2006-A Senior Notes
due April 6, 2016 and (b) any additional series of senior notes of the Borrower,
in each

 

--------------------------------------------------------------------------------


 

case issued pursuant to the Note Purchase Agreement (or a supplement thereto)
and with a maximum aggregate principal amount of $650,000,000.

 

1.2          Section 5.8. Section 5.8 of the Credit Agreement is hereby amended
by adding the following paragraph at the end of such section:

 

In addition to the foregoing requirements of this Section 5.8, the Borrower
shall cause any Domestic Subsidiary that guarantees the obligations of the
Borrower under the Senior Notes (and which is not a Guarantor) to promptly
become a “Guarantor” hereunder by executing and delivering to the Administrative
Agent a Joinder Agreement and such other documentation as contemplated above;
provided that the Administrative Agent shall, at the Borrower’s request and
without the need for any action by or approval of any Lender, release such
Domestic Subsidiary from its obligations as a Guarantor and such Domestic
Subsidiary shall cease to be a “Guarantor” so long as such Domestic Subsidiary
is not otherwise required to be a Guarantor pursuant to the requirements of this
Section 5.8 above and substantially concurrently with such release such Domestic
Subsidiary is released from its guaranty obligations under the Note Purchase
Agreement.

 

1.3          Section 6.1(f). Section 6.1(f) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(f)            Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent the incurrence or existence of such Indebtedness is not prohibited
by this Section 6.1;

 

1.4          Section 6.8. Section 6.8 of the Credit Agreement is hereby amended
by adding at the end of the last sentence of such section the following clause
and by making the appropriate grammatical and punctuation changes thereto:

 

, and except (in respect of the matters referred to in clause (e) above) for
restrictions in the Note Purchase Agreement, provided that the Note Purchase
Agreement does not so restrict any Subsidiary that has guaranteed the Borrower’s
obligations under the Senior Notes.

 

1.5          Section 6.11. Section 6.11 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 


6.11        NO FURTHER NEGATIVE PLEDGES.


 

Enter into, assume or become subject to any agreement (a) prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, in favor of the
Administrative Agent (for the benefit of the Lenders) to secure the Credit Party
Obligations (provided that any restriction (i) on the amount of Indebtedness
under this Credit Agreement and the other Credit Documents that can be secured
shall not be deemed a restriction prohibited by

 

2

--------------------------------------------------------------------------------


 

this Section 6.11 so long as the permitted amount of secured Indebtedness is
equal to or greater than the aggregate Commitments hereunder including any
Additional Loans and (ii) in the Note Purchase Agreement shall not be deemed a
restriction prohibited by this Section 6.11 if such Liens in favor of the
Administrative Agent shall be permitted thereunder on the condition that the
Senior Notes be equally and ratably secured with the Credit Party Obligations
secured thereby pursuant to an agreement reasonably satisfactory to the Required
Holders (as defined in the Note Purchase Agreement)), or (b) requiring the grant
of any security for any obligation if security is given for some other
obligation, except in connection with (i) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien) or (ii) the Note Purchase Agreement and the Senior Notes.

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 


2.1          CLOSING CONDITIONS.


 

This Amendment shall become effective as of the Second Amendment Effective Date
upon satisfaction of the following conditions (in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)           Executed Documents. Receipt by the Administrative Agent of
counterparts of this Amendment executed by each Credit Party, the Administrative
Agent and the Required Lenders.

 

(b)           Fees and Expenses. The Administrative Agent and the Lenders shall
have received from the Borrower the aggregate amount of fees and expense payable
in connection with the consummation of the transactions contemplated hereby.

 

(c)           Note Purchase Agreement. The Administrative Agent shall have
received the final draft form of the Note Purchase Agreement.

 

ARTICLE III

MISCELLANEOUS

 

3.1          Amended Terms. On and after the Second Amendment Effective Date,
all references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 

3

--------------------------------------------------------------------------------


 

3.2          Representations and Warranties of Credit Parties. Each of the
Credit Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement or which are
contained in any certificate furnished at any time under or in connection with
the Credit Agreement are true and correct as of the Second Amendment Effective
Date (except for those which expressly relate to an earlier date).

 

(e)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

(f)            The Credit Party Obligations are not reduced by this Amendment.

 

3.3          Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement (as amended) and acknowledges and reaffirms (a)
that it is bound by all terms of the Credit Agreement applicable to it and (b)
that it is responsible for the observance and full performance of its respective
Credit Party Obligations.

 

3.4          Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement and shall be subject to the terms and
conditions thereof.

 

3.5          Entirety. This Amendment and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

 

3.6          Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this

 

4

--------------------------------------------------------------------------------


 

Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

3.7          No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, by it against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act, under the Credit Agreement
on or prior to the date hereof.

 

3.8          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.9          Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, services of process and waiver of jury trial provisions set
forth in Sections 10.14 and 10.17 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

3.10        Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

 

3.11        Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

BORROWER:

HNI CORPORATION,

 

an Iowa corporation

 

 

 

By:

/s/ Melinda C. Ellsworth

 

 

Name:

Melinda C. Ellsworth

 

Title:

Vice President, Treasurer and Investor Relations

 

 

GUARANTORS:

THE HON COMPANY

 

ALLSTEEL INC.

 

HEARTH & HOME TECHNOLOGIES INC.

 

PAOLI INC.

 

RIVER BEND CAPITAL CORPORATION

 

 

 

By:

/s/ Melinda C. Ellsworth

 

 

Name:

Melinda C. Ellsworth

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

individually in its capacity as a

 

 

Lender and in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/ Richard E. Anglin III

 

 

Name:

Richard E. Anglin III

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

BANK OF AMERICA, N.A.,

 

 

individually in its capacity as a

 

 

Lender and in its capacity as Syndication Agent

 

 

 

 

By:

/s/ Charles R Dickerson

 

 

Name:

Charles R Dickerson

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

WELLS FARGO BANK, N.A.,

 

 

individually in its capacity as a

 

 

Lender and in its capacity as Documentation Agent

 

 

 

 

By:

/s/ Elizabeth Emde

 

 

Name:

Elizabeth Emde

 

 

Title:

A.V.P.

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

BNP PARIBAS,

 

 

individually in its capacity as a

 

 

Lender and in its capacity as Documentation Agent

 

 

 

 

By:

/s/ Gaye Plunkett

 

 

Name:

Gaye Plunkett

 

 

Title:

Vice-President

 

 

 

 

 

 

 

By:

/s/ Christopher Grumboski

 

 

Name:

Christopher Grumboski

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

HARRIS N.A., as successor by merger to Harris Trust & Savings
Bank, as a Lender

 

 

 

 

By:

/s/ Thad D. Racshe

 

 

Name:

Thad D. Racshe

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

NATIONAL CITY BANK OF THE MIDWEST,

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Sems

 

 

Name:

RICHARD SEMS

 

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

HNI CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

SUNTRUST BANK,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel S. Komitor

 

 

Name:

Daniel S. Komitor

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------